DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 08/20/2018 is 371 of PCT/EP2017/053619 filed 02/17/2017 claims priority to ITALY 102016000017487 filed 02/19/2016.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.  
Claims 6, 8, 9, and 11-15 are pending in the instant application. Claims 11 and 14 are withdrawn. Claim 15 is newly added. Claims 6, 8, 9, 12-13, and 15 are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112 rejection of claims 6-9 and 12-13 is persuasive in view of amendments made to the claims. Therefore, the rejection is herewith withdrawn.  
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 6-9 and 12-13 over Tong et al. (WO/2009/045172) in view of Johansen (US 8475804 B2), Faour et. al (US20080050335A1) and Luft et al. (Variable effects of previously untested muscarinic receptor antagonists on experimental myopia. Invest Ophthalmol Vis Sci. 2003 Mar;44(3):1330-8. doi: 10.1167/iovs.02-0796) is not persuasive. However, in view of amendments made to the claims, the rejection is herewith modified.  Applicant argues “exploring the risks and benefits of atropine eye drops for the treatment and prevention of myopia. See D’ Ambrosio Decl., 7, previously submitted. While these studies have found such treatment effective to stop the development of myopia, widespread use of such treatment has not been adopted because of the associated side effects, e.g., blurred vision, allergic reaction, etc. Jd. Other muscarinic antagonists have been tested; however, like atropine, their use was abandoned due to unacceptable side effects. Jd.” Applicant further argues “A skilled person would understand that benztropine, as an antiparkinsonian agent, would be more likely to cause unwanted contraindications and side effects than atropine, due to benztropines additional effects. Surprisingly however, the Declaration of Dr. D’ Ambrosio showed that the claimed ophthalmic formulation of benztropine is effective in treating axial myopia without any side effects.”  Applicant states Faour is only used for the teaching of buffers, and Luft is not an eye drop or useful in the treatment of the same condition. 
The Examiner points out that the prior art teaches Muscarinic receptor antagonist therapy for myopia using a muscarinic receptor antagonist selected from the group consisting of atropine, benztropine, arifenacin, dexetimide, dicyclomine, dirnenhydrinate, diphenyhydramine, flavoxate, glycopyrrolate, homatropine, hyoscyamine, ipatropium, orphenadrine, oxybutyrin, pirenzepine, procyciidine hydrochloride, propiomazine, scopolamine, solifenacin, tiotropum, tolterodine and trihexyphenidyl.  Muscarinic receptor antagonist therapy for myopia is via instillation of eyedrops, and has possible short term complications of mydriasis, glare, loss of accommodation.  Additionally, with regards to Applicant's argument to the side effects and contraindications,  the Examiner respectfully points out that it is clear that side effects do not occur over entire treated population and as with any drug, a small population of patients will experience side effects.  In this case, a skilled artisan would not deter from practicing the use of treating myopia with the said a muscarinic receptor antagonist, as obviated by the prior art teachings. Furthermore, the Applicant is reminded the claims are not drawn to a method of treatment, but only to a composition claim.  Therefore, the argument regarding the treatment of different conditions such as myopia caused by shape deprivation or treating/stopping axial myopia is not persuasive.
The following rejections are made:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are directed to “treating/stopping axial myopia” in claim 1.  It is unclear if the term “stopping” is redundant or if the meaning of “stopping” would differ from “treating.” Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (WO/2009/045172) in view of Johansen (US 8475804 B2), Faour et. al (US20080050335A1) and Luft et al. (Variable effects of previously untested muscarinic receptor antagonists on experimental myopia. Invest Ophthalmol Vis Sci. 2003 Mar;44(3):1330-8. doi: 10.1167/iovs.02-0796) .
Tong et al. teaches an eye condition to be treated is myopia. The muscarinic receptor antagonist may be selected from the group consisting of atropine, benztropine, darifenacin, dexetimide, dicyclomine, dirnenhydrinate, diphenyhydramine, flavoxate, glycopyrrolate, homatropine, hyoscyamine, ipatropium, orphenadrine, oxybutyrin, pirenzepine, procyciidine hydrochloride, propiomazine, scopolamine, solifenacin, tiotropum, tolterodine and trihexyphenidyl.  The reference teaches muscarinic receptor antagonist eyedrops used for treatment. 
Although, Tong et al. clearly teaches eyedrops, the reference does not specify the buffers or preservatives of the claims nor the amount of the benztropine.
Johansen is solely used to show that Benzatropine (also known as benzatropine mesilate and benztropine mesylate) is a muscarinic receptor antagonist.
Luft et al. teaches “growth and refraction are influenced by visual image quality and focus in the developing eye. Poor image quality or inability to compensate for induced or acquired defocus may lead to either insufficient or excessive axial elongation, causing hyperopia or myopia, respectively.” “Various concentrations of atropine, pirenzepine, dexetimide, scopolamine, tropicamide, benztropine, dicyclomine, gallamine, mepenzolate, oxyphenonium, propantheline, procyclidine, 4-diphenylacetoxy-N-methylpiperidine (4-DAMP), hexahydro-sila-difenidol (HHSiD), p-fluorohexahydro-sila-difenidol (pf-HHSiD), methoctramine, AFDX-116, and quinuclidinyl benzilate (QNB) were injected into goggled eyes of Leghorn cockerels three times at 48-hour intervals. Fellow control eyes received saline. Control animals received saline in both eyes. Twenty-four hours after final injections, refraction, eye weight, and axial length were measured, and eyes were prepared for microscopy.” “On refraction, wet weight, and axial length measurements,  4-diphenylacetoxy-N-methylpiperidine had the greatest effect, followed (in order of decreasing effectiveness) by QNB (7.4 mM), pf-HHSiD, hexahydro-siladifenidol (HHSiD), scopolamine, AF-DX 116 (11.5 mM), propantheline, dexetimide, benztropine, and tropicamide (all injected at 10 mM)”
Faour et. al teaches the buffering agent is selected from the group consisting of boric acid, dibasic sodium phosphate, monobasic sodium phosphate, hydrochloric acid, sodium hydroxide, tris(hydroxymethyl) aminomethane, bis(2 hydroxyethyl)iminotris(hydroxymethyl) methane, sodium hydrogen carbonate, and mixtures thereof.  Buffers are commonly used to adjust the pH to a desirable range for ophthalmic use. An amount taught is about 0.05% w/v of for example monobasic sodium phosphate. Usually a pH of around 5 to 9, 5 to 8, 6 to 7.4, 6.5 to 7.5, or 6.9 to 7.4 is desired, however, this may need to be adjusted due to other factors such as the stability or solubility of the therapeutically active agent or other excipients [0045]. A preservative agent includes Benzalkonium chloride typically used in concentrations from about 0.01 to about 0.10% (w/w) [0046]. The preparations of this invention may be liquid solutions, gels, creams, or any other usable forms [0054].
It would have been obvious to one of ordinary skill in the art at the time of filing to use a buffer in an ophthalmic eyedrop. The motivation comes from the teaching that Buffers are commonly used to adjust the pH to a desirable range for ophthalmic use.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of buffering the ophthalmic eyedrop.  The motivation to modify the amount of benztropine comes from the teaching that the effect on form deprivation myopia partially counteracted the effects of form-deprivation on refraction and eye size, and high concentrations caused inflammation.  Therefore, a skilled artisan would have reasonable expectation of success in modifying the amount to get the desired effect without causing inflammation (p 1333 right para 1; p 1335 left para 3). Substitution of the acid addition salt formulation for an active pharmaceutical ingredient is obvious where the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art suggests the particular anion used to form the salt. Pfizer v. Apotex, 82 USPQ2d 1321, 1336 (Fed. Cir. 2007). Moreover, one skilled in the art would expect various anions to provide salts having a range of properties, some of which would be superior, and some of which would be inferior, to any given salt. Id. 1338.
Claims 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luft et al. (Variable effects of previously untested muscarinic receptor antagonists on experimental myopia. Invest Ophthalmol Vis Sci. 2003 Mar;44(3):1330-8. doi: 10.1167/iovs.02-0796) in view of  Faour et. al (US20080050335A1) and Johansen (US 8475804 B2).

Luft et al. teaches “growth and refraction are influenced by visual image quality and focus in the developing eye. Poor image quality or inability to compensate for induced or acquired defocus may lead to either insufficient or excessive axial elongation, causing hyperopia or myopia, respectively.” “Various concentrations of atropine, pirenzepine, dexetimide, scopolamine, tropicamide, benztropine, dicyclomine, gallamine, mepenzolate, oxyphenonium, propantheline, procyclidine, 4-diphenylacetoxy-N-methylpiperidine (4-DAMP), hexahydro-sila-difenidol (HHSiD), p-fluorohexahydro-sila-difenidol (pf-HHSiD), methoctramine, AFDX-116, and quinuclidinyl benzilate (QNB) were injected into goggled eyes of Leghorn cockerels three times at 48-hour intervals. Fellow control eyes received saline. Control animals received saline in both eyes. Twenty-four hours after final injections, refraction, eye weight, and axial length were measured, and eyes were prepared for microscopy.” “On refraction, wet weight, and axial length measurements,  4-diphenylacetoxy-N-methylpiperidine had the greatest effect, followed (in order of decreasing effectiveness) by QNB (7.4 mM), pf-HHSiD, hexahydro-siladifenidol (HHSiD), scopolamine, AF-DX 116 (11.5 mM), propantheline, dexetimide, benztropine, and tropicamide (all injected at 10 mM).”
While the reference teaches great effects in axial length measurements with 10 mM benztropine, there is no specific teaching of an eye drop or its components, or the percentage of the active in the eyedrop.
However, Faour et. al teaches  ophthalmic solutions that are easily administrable in drop form and have an appreciable duration of action. The components include buffering agents selected from the group consisting of boric acid, dibasic sodium phosphate, monobasic sodium phosphate, hydrochloric acid, sodium hydroxide, tris(hydroxymethyl) aminomethane, bis(2 hydroxyethyl)iminotris(hydroxymethyl) methane, sodium hydrogen carbonate, and mixtures thereof.  Buffers are commonly used to adjust the pH to a desirable range for ophthalmic use. An amount taught is about 0.05% w/v of for example monobasic sodium phosphate. Usually a pH of around 5 to 9, 5 to 8, 6 to 7.4, 6.5 to 7.5, or 6.9 to 7.4 is desired, however, this may need to be adjusted due to other factors such as the stability or solubility of the therapeutically active agent or other excipients [0045]. A preservative agent includes Benzalkonium chloride typically used in concentrations from about 0.01 to about 0.10% (w/w) [0046]. The Examples (i.e. 1,2,3) show that purified water was added to the formulations. The preparations of this invention may be liquid solutions, gels, creams, or any other usable forms [0054].
Johansen is solely used to show that Benzatropine is also known as benzatropine mesilate and benztropine mesylate.

It would have been obvious to one of ordinary skill in the art at the time of filing to use a buffer in an ophthalmic eyedrop. The motivation comes from the teaching that eyedrops are useful for ease of administration, buffers are commonly used to adjust the pH to a desirable range for ophthalmic use.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of buffering and use of an ophthalmic eyedrop.  Therefore, a skilled artisan would have reasonable expectation of success in modifying the amount to get the desired effect without causing inflammation (p 1333 right para 1; p 1335 left para 3). Additionally, substitution of the acid addition salt formulation for an active pharmaceutical ingredient is obvious where the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art suggests the particular anion used to form the salt. Pfizer v. Apotex, 82 USPQ2d 1321, 1336 (Fed. Cir. 2007). Moreover, one skilled in the art would expect various anions to provide salts having a range of properties, some of which would be superior, and some of which would be inferior, to any given salt. Id. 1338.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627